﻿It gives me great pleasure, in the name of the people and Government of the Democratic Republic of the Sudan, to extend to you, Sir, our warmest congratulations on your election as President of the thirty-ninth session of the General Assembly. We are happy to see a distinguished African and a seasoned diplomat presiding over the deliberations of this important forum at a time when international relations are passing through a critical and difficult phase. We are confident that, with your well-known wisdom and tact, you will lead our deliberations in the way best suited to the achievement of our aspirations.
106.	Our deepest gratitude and appreciation also go to your predecessor, Mr. Jorge Illueca, for the excellent and successful manner in which he conducted the work of the thirty-eighth session.
107.	We also congratulate Brunei Darussalam on its accession to membership of the United Nations. We are convinced that, with its rich historic and cultural heritage, Brunei Darussalam will contribute in a most positive manner to the enhancement of our efforts to ensure peace, prosperity and stability.
108.	For a long time following our independence, we continued to be captive to an alien culture and civilization far removed from our heritage and spiritual and cultural values. Then, on 25 May 1969, came the revolution that emancipated the will of the nation and gradually took the country back to its cultural heritage, through the Islamic way of life. The Sudan, by choosing the Islamic way of life, is a proponent of unity and fraternity for all its citizens, Muslims as well as adherents to other religions. The Islamic way of life in our country means conciliation and love, with no violence and no imposition. It means rule by democracy and rationalization. It is rule that interacts with human civilization, open-mindedly and in a spirit of compromise.
109.	President Nemery, in his address to the nation on 1 January this year, said:
"We shall not allow anybody to lead us to conflict and disunity in the name of religion. Sudan, under the shadow and by virtue of Islam, will be a model of the peaceful coexistence of different cultures, beliefs and religions. God willing, Sudan will be a model for a real Islamic awakening, uplifted by the values of Islam and renewed by its teachings. We shall not be a nucleus for embattlement but will, rather, remain a model admired by all."
110.	The Islamic way of life in our country is an expression of the will of the Sudanese people to determine their national goals and ultimately create a just and caring society. It is a way of life that respects human rights in their totality, including the rights of non-Muslims, enabling them to practice their beliefs and cultural activities.
111.	All these values were embodied in a wonderful national consensus when the Sudanese people joined in vociferous processions commemorating the first anniversary of the application of Islamic law and the holding of the International Islamic Conference, in which hundreds of Islamic leaders and scholars participated. The Sudanese people have thus confirmed their unswerving commitment to the application of Islamic law. They have provided an adequate reply to all campaigns launched by those who wanted us to remain captive to alien values and cultures. Through those processions, the Sudanese people reaffirmed their determination to stand steadfast against all who intend to threaten our national unity, in contravention of regional and international charters and in defiance of sound international conduct.
112.	The Islamic way of life in Sudan rests on the principles of the Charter of the United Nations which stipulate the right of each State to choose its own political, economic and social system. This rebirth in Sudan will be a driving force, encouraging us to meet our national, continental and international commitments. In the League of Arab States, we shall continue to be faithful to the Palestinian cause. In the OAU, we shall spearhead the struggle against colonialism and racism. My country contributes effectively to the work of the Organization of the Islamic Conference towards fulfilment of the hopes of the Islamic peoples. As a founding member of the Movement of Non-Aligned Countries, we reaffirm our commitment to its principles and we shall endeavour to steer it away from big-Power axes and struggles.
113.	On the regional level, we work to promote political and economic co-operation with our Arab and African neighbours through bilateral and multilateral channels. We have therefore established joint ministerial commissions and bodies concerned with co-operation and integration, as called for at the Lagos economic summit, in order to utilize our countries' capabilities in construction and development. One of the main manifestations of that cooperation is the common efforts of the Central African Republic, Sudan, Egypt, Uganda and Zaire towards that end. In addition, I must mention the integration of Sudan and brother Egypt, which provides a successful model for the ideal pattern of co-operation between two neighbouring States.
114.	The serious international economic crisis is still at the top of the international agenda. The United Nations system is particularly concerned about that crisis, owing to its negative impact on all aspects of international relations, in particular the widening gap between developing and developed countries and the lack of progress towards the dialogue and co-operation between those countries that is necessary if the structural problems affecting the world economy are to be addressed.
115.	The critical economic situation in Africa, by virtue of its depth, severity, scope and duration, poses a direct threat to the lives of millions of Africans throughout the continent. In addition to the impact of the international economic crisis, Africa has had to endure severe natural disasters. Persistent drought and creeping desertification are wiping out agricultural land and livestock. This has exacerbated the situation to such an extent that all projections indicate that Africa will continue to suffer the impact of the current crisis even if there is a marked recovery in the international economy.
116.	The impact of the international situation on Africa is reflected in declining export earnings as a result of the continuous decline in commodity prices, steep rises in the cost of imported capital goods, services and agricultural inputs and a drying up of the financial resources so necessary for investment. In addition to all this, the debt-servicing burden has ballooned to surpass export earnings. The combined impact of these factors has resulted, in the short term, in suffering and sacrifices and, in the long term, would undermine and halt our development efforts.
117.	Sudan, together with many other African countries, is now facing the impact of the current economic crisis, coupled with the impact of devastating climatic conditions. For three years, Sudan has been hit by a persistent drought, which was most severely felt in the Kurdufan and Darfur regions in the west and in the eastern region. The affected area is approximately equal to half the area of Western Europe. We are particularly alarmed at the drought because the affected areas include important agricultural and livestock production centres. The devastating impact of drought on the economy of the affected areas and on the economy of Sudan as a whole needs no elaboration.
118.	Despite these difficulties, Sudan remains a refuge for over a million refugees from neighbouring countries. We are sheltering the increasing numbers of refugees out of respect for and commitment to the relevant international conventions. Our doors are never closed in the faces of these refugees. We continue to share with them the limited resources and services at our disposal. Caring for refugees, however, is a heavy burden for any individual country; is a common international responsibility. In this context, we welcome the results of the Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984, and hope that the international community, and especially the donor countries, will mobilize the resources necessary for the implementation of the projects prepared by the host countries. Most of those projects, despite good and thorough preparation, await the necessary financing.
119.	This is only a small part of what Africa is experiencing as a result of the severe crisis, international attention and additional resources must be focused on support for the efforts of the African countries to face the crisis. The initiative of the Secretary-General earlier this year was a most valuable catalyst in focusing world attention on what is happening in Africa and in urging the international community to step up its assistance to meet both the urgent needs, particularly serious food shortages, and the medium- and long-term needs for the rehabilitation of agriculture, industry and infrastructure, thus making possible the resumption of endeavours towards economic and social development.
120.	We fully recognize that dealing with the current crisis is the primary responsibility of the African countries themselves. However, the scope and nature of the crisis make it necessary that the international community, in a spirit of co-operation and mutual interest, assume a basic responsibility in supporting the African efforts.
121.	We believe that the World Bank's plan for Africa will be very useful in securing the necessary financial resources to help the African countries meet the crisis. However, we regret that the latest World Bank meeting did not achieve a clear international commitment to provide the necessary economic resources for Africa, despite statements of support and sympathy from all the donor countries. We hope that the responsible officials of the World Bank will continue their efforts to achieve that end. We also hope that bilateral and multilateral channels, and particularly the United Nations and its programmes, will be used to provide the necessary resources to support the efforts of the African countries.
122.	Africa is facing this serious economic crisis while also facing other serious political challenges posed by the deteriorating situation in southern Africa. There, the Pretoria racist regime continues to practise its inhuman apartheid policy and to deny the African majority its legitimate rights. It maintains its illegal occupation of Namibia and continues to pose a serious threat to southern African countries and to Africa as a whole.
123.	This year, the Pretoria regime came up with yet another plot in a series of plots to entrench its apartheid system. This is the so-called constitutional reform, which grants the Coloureds and those of Asian origin separate chambers in the Parliament. These "reforms" appear to enable those minorities to participate in government, but in reality they attempt to precipitate a conflict between those groups and the black majority, which is denied even this sham participation. However, despite these attempts to entrench apartheid and perpetuate the suffering of the black majority, the sinister efforts of the white minority regime were frustrated at both the national and the international level. At the national level, the groups that the so-called reforms were designed to appease boycotted the elections and participated in the popular uprising against the "reforms". That uprising reconfirmed the unity of the peoples of South Africa against the tyranny of the white racist minority. Repression and new Sharpeville and Sowe-to massacres could not stifle the uprising.
124.	At the level of the international community, which the white minority attempted to appease by a facade of moderation and gradual reform, the so- called constitutional reforms elicited only rejection and contempt. The international community understood the real objective of those "reforms" and rejected them, as it had earlier rejected the Bantustans. The resolution adopted by the General Assembly last Friday and the similar Security Council resolution reaffirm that international rejection. We hope that this clear international consensus will mean the continuance of international pressure and action to eradicate the abominable apartheid system.
125.	One hundred years have passed since the foreign domination and occupation of Namibia began. The Namibian people is still struggling to achieve self-determination and independence. However, there is no sign of an imminent solution to this problem. The situation poses a basic challenge to the ability of the United Nations to expedite the achievement of Namibian independence in conformity with the peace plan endorsed by the Security Council in resolution 435 (1978). It is imperative here to denounce and reject South Africa's attempts to use Namibia's independence to serve its own interests and to link it to extraneous issues that are not part of the peace plan. The settlement of the question of Namibia necessitates, therefore, continued and serious international action to achieve independence for Namibia and continued material and moral support for SWAPO, the sole legitimate representative of the Namibian people.
126.	Sudan has always paid particular attention to developments in neighbouring Chad. What takes place there directly affects us because of the close links of blood, common history and geography. We continue to call for respect for Chad’s security, territorial integrity and unity. We have insisted that the Chadians should be left to solve Chad's problems and achieve national reconciliation without any foreign involvement or interference. Indeed, my country has made tireless efforts towards that objective, but continuous foreign interference and intervention have exacerbated the problem and undermined efforts to facilitate the achievement of a Chadian solution by the Chadians themselves.
127.	In the light of the serious situation in Chad, Sudan calls upon the international community to continue efforts in support of the legitimate Government of Chad, under the presidency of Hissene Habre, and in support of its efforts to achieve national reconciliation and safeguard Chad's independence, unity and territorial integrity.
128.	We have no doubt whatsoever that a settlement of the question of Chad can be achieved only by the Chadians themselves, free from any foreign pressures or interference. Efforts or arrangements related to the question of Chad must not be at the expense of the independence of Chad, its unity or its territorial integrity.
129.	While the development of events in the Middle East and the tragedies encountered by the Palestinian people have continued to endanger peace and security in the region and the world at large, they also represent a real challenge to the credibility of the United Nations and its responsibility to confront the aggressor and restore justice and legitimacy.
130.	The situation in the Middle East is rapidly deteriorating as a result of Israel's intransigence, its policy of aggression and expansion, its denial of the inalienable and legitimate rights of the Palestinian people, its annexation of Arab land and its establishment of illegal settlements, together with its persistent criminal practices aimed at stifling the voice of right and justice and at eliminating the Palestinian problem, which is recognized by the international community as the core and essence of the Middle East question. The international community has also demonstrated its consensus in various forums, and most recently at the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983, to the effect that no just and lasting peace can be established in the Middle East without the total and unconditional Israeli withdrawal from all Palestinian territories occupied since 1967, including the Holy City of Jerusalem, and the exercise by the Palestinian people, under its sole legitimate representative, the PLO, of its rights to self-determination, to return to its homeland and to recover its possessions and its right to establish its own independent and sovereign State on its territory. In this connection, the implementation of the recommendations of the Geneva Conference, adopted by the General Assembly last year remains an urgent priority if the international com-munity is to fulfil its responsibility for achieving peace and security on the basis of right, justice and international legitimacy.
131.	In the absence of a deterrent against the aggressive Israeli practices, Israel will continue to be encouraged to defy the will of the international community and to continue its irresponsible practices unabated. The Israeli invasion of Lebanon has demonstrated once more that the situation in that region will continue to be riddled with imminent dangers unless Israel is forced to abandon its policy of aggression and expansion. The whole world has witnessed its genocidal practices in Lebanon, a continuation of its cruel and repressive policies in the West Bank, the Gaza Strip, the Holy City of Jerusalem and the Golan Heights, in defiance of the Charter of the United Nations and the principles of international law. In strongly condemning the Israeli policies and practices, the international community should force Israel to withdraw totally from Lebanon, in conformity with relevant Security Council resolutions, to enable Lebanon to regain its independence, sovereignty and territorial integrity.
132.	As we reconvene in an atmosphere of international instability, hotbeds of tension, foreign intervention in the internal affairs of others, economic crisis and natural calamities, there is no option but to follow the path of peace and stability through the adherence of Member States to the principles of the Charter and the implementation of collective security arrangements provided for in the Charter.
133.	There is no doubt that technological advances and the resulting interdependence of States make any set-back in the peace process in any region a threat to the peace and security of others. In this connection, the Sudan has shown heightened concern vis-a-vis recent events in the Red Sea which culminated in the deployment of mines in that strategic waterway. This concern is but a continuation of previous efforts and an initiative undertaken by the Sudan leading to the Quadripartite Summit Conference, held at Taiz in 1977, which was aimed at declaring the Red Sea a zone of peace, free from big-Power struggles and hegemony. Recent events have reconfirmed the need for concerted action by the littoral States in order to secure freedom of navigation in the Red Sea. That is why we have again called for a meeting at Khartoum of the Foreign Ministers of the littoral States. We hope that current consultations between the States concerned may lead shortly to the desired goals. This will consolidate the current efforts aimed at transforming the Indian Ocean into a zone of peace, particularly as the Red Sea is one of its most important natural extensions.
134.	The Iraq-Iran war is entering its fifth year. We in the Sudan are closely following developments and feel great sorrow at the continuation of this war between two countries which are linked by bonds of religion and geographical proximity. What really arouses sorrow is Iran's defiance of all appeals and international efforts emanating from the United Nations and from regional bodies with a view to halting this prolonged war, which may extend to all the other countries of the region. From this rostrum, we wish to commend the conciliatory attitude of Iraq and its efforts aimed at putting an end to this war and its aftermath. On the other hand, we call on Iran once again to be reasonable and accept these peace initiatives in order to stop the waste of human and material resources.
135.	The Sudan firmly rejects the use of force in solving conflicts and appeals for the settlement of differences through dialogue and negotiation. Guided by that principle, we call once again for the withdrawal of foreign forces from Afghanistan and Kampuchea so as to enable the two peoples to exercise their right to self-determination freely and without any external intervention or pressures.
136.	We also call for a peaceful settlement in Cyprus, in accordance with United Nations resolutions and the ongoing efforts of the Secretary-General. It is our hope too that the conflict in Korea will be solved peacefully, in accordance with the aspirations and wishes of the Korean people, in a manner that will enable them to exercise their free will without any foreign intervention and to contribute positively to international efforts to achieve international peace and co-operation.
137.	Our world faces many problems and many dangerous conflicts. The greatest of these problems is the arms race and, in particular, its nuclear dimension, now extending to outer space. We express our profound concern that no tangible progress has yet been achieved in disarmament, a situation which may lead to a confrontation between the two superpowers. This horrible danger which threatens the very existence of mankind makes it imperative that the great Powers overcome all the difficulties preventing total and comprehensive disarmament. The astronomical figure of $1,000 billion spent on armaments should be channelled towards developmental efforts and international economic co-operation.
138.	In conclusion, allow me to express our appreciation of the Secretary-General's continuous efforts, as described in his report on the work of the Organization, outlining the main issues facing the United Nations and the future of international economic co-operation. Now that we are on the threshold of the fortieth anniversary of the establishment of this august body, we hope that the report will be the basis for our discussions during this session and in the interim so that we may reassert the achievements of the United Nations and seek ways and means to avoid any shortcomings. By so doing, the United Nations will be able to mobilize the aspirations of the people of the world.
139.	May I take this opportunity to reaffirm our unflinching support for the principles of the Charter of the United Nations and our continuous efforts to bring about the noble goals enshrined therein.
